Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelID.1 Page 1of13
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 02/19)

County in which action arose:

 

 

I, (a) PLAINTIFFS
BARBARA J. SWAAB

(b) County of Residence of First Listed Plaintiff Oakland
(EXCEPT IN U.S. PLAINTIFF CASES)

ArdSla SUSAR BSS" “ABP U6 Bebe
The Weintraub Group, P.L.C.
24901 Northwestern Hwy., Suite 311, Southfield, Mi 48075

DEFENDANTS

NOTE:
THE TRACT

Attorneys (if Known)

 

CALM.COM, INC.

County of Residence of First Listed Defendant

San Francisco

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Ii. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

II, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x’"in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

(1! US. Government MB: Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O11 Oi Incorporated or Principal Place [Ci4 4
of Business In This State
(2 US. Government [J]4 Diversity Citizen of Another State O12 [CO 2 Incorporated and Principal Place [J 5 (15
Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a 13 [3 Foreign Nation Oe Os
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
(1110 Insurance PERSONAL INJURY PERSONAL INJURY _ |[[]625 Drug Related Seizure (21422 Appeal 28 USC 158 C1 375 False Claims Act
(120 Marine I] 310 Airplane (21365 Personal Injury - of Property 21 USC 881 |[7]423 Withdrawal CD 376 Qui Tam (31 USC
(1) 130 Miller Act I] 315 Airplane Product Product Liability (1690 Other 28 USC 157 3729(a))
[J 140 Negotiable instrument Liability (2 367 Health Care/ (1 400 State Reapportionment
(11150 Recovery of Overpayment |[[] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS C1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury [] 320 Copyrights (C] 430 Banks and Banking
H 151 Medicare Act J 330 Federal Employers’ Product Liability (1330 Patent C1 450 Commerce
152 Recovery of Defaulted Liability [21 368 Asbestos Personal (1) 835 Patent - Abbreviated LD 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |[[] 470 Racketeer Influenced and
(Excludes Veterans) [CJ 345 Marine Product Liability 840 Trademark Corrupt Organizations
(153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY DD 480 Consumer Credit
of Veteran’s Benefits [] 350 Motor Vehicle {1370 Other Fraud 1710 Fair Labor Standards (]861 HIA (1395f8) ( 485 Telephone Consumer
(J 160 Stockholders’ Suits [] 355 Motor Vehicle (1371 Truth in Lending Act (1862 Black Lung (923) Protection Act
(2) 190 Other Contract Product Liability (1380 Other Personal [11720 Labor/Management (]863 DIWC/DIWW (405(g)) |E 490 Cable/Sat TV
(1 195 Contract Product Liability 1 360 Other Personal Property Damage Relations [(]864 SSID Title XVI 7 850 Securities/Commodities/
[J 196 Franchise Injury (1385 Property Damage []740 Railway Labor Act (1865 RSI (405(g)) Exchange
(C1 362 Personal Injury - Product Liability (1751 Family and Medical [1 890 Other Statutory Actions
Medical Malpractice Leave Act (1 891 Agricultural Acts
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | |[(]790 Other Labor Litigation FEDERAL TAX SUITS [J 893 Environmental Matters
(1210 Land Condemnation [_] 440 Other Civil Rights Habeas Corpus: (]791 Employee Retirement (.J870 Taxes (U.S, Plaintiff [1 895 Freedom of Information
(2]220 Foreclosure [| 441 Voting (71463 Alien Detainee Income Security Act or Defendant) Act
[1230 Rent Lease & Ejectment _] 442 Employment (1510 Motions to Vacate (1871 1RS—Third Party CC 896 Arbitration
()240 Torts to Land || 443 Housing/ Sentence 26 USC 7609 (CJ 899 Administrative Procedure
(]245 Tort Product Liability Accommodations (71530 General Act/Review or Appeal of
[1290 All Other Real Property _‘{[[] 445 Amer. w/Disabilities - |[[]535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 462 Naturalization Application CJ 950 Constitutionality of
(] 446 Amer. w/Disabilities - |[7] 540 Mandamus & Other 465 Other Immigration State Statutes
Other H 550 Civil Rights Actions
[_] 448 Education 555 Prison Condition
LJ 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

gw Original
Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

oO 3. Remanded from
Appellate Court

o4

Reinstated or

Reopened Another

(specify)
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. 2201; 15 U.S.C. 1114; 15 U.S.C. 1125 (a)

oO 5 Transferred from

District
Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

 

Brief description of cause:
Trademark Infringement and Unfair Competition

 

VII. REQUESTED IN

C] CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, FR.CvP. JURY DEMAND: __[]Yes _|JNo
VII. RELATED CASE(S)
IF ANY (See instructions): Ge . DOCKET NUMBER
DATE / 4. SAGRATURE OF ATTORNEY OF RECORD
May 16, 2019 Benth Xx Za
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelD.2 Page 2 of 13

PURSUANT TO LOCAL RULE 83.11

1: Is this a case that has been previously dismissed? [ ] Yes

[ll] No

If yes, give the following information:

 

 

 

Court:
Case No.:
Judge:
2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [] Yes

court, including state court? (Companion cases are matters in which Cl No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No::

 

Judge:

 

Notes :

 
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelID.3 Page 3of 13

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

BARBARA J. SWAAB,

Plaintiff,
Case No.
-VS-

CALM.COM, INC.,
a Delaware corporation,

Defendant.

 

ARNOLD S. WEINTRAUB (P22127)
THE WEINTRAUB GROUP, P.L.C.
Attorneys for Plaintiff

24901 Northwestern Hwy., Suite 311
Southfield, MI 48075

(248) 809-2005
aweintraub@weintraubgroup.com

 

 

DECLARATORY JUDGMENT ACTION FOR NON-ABANDONMENT,
TRADEMARK INFRINGEMENT, TORTIOUS INTERFERENCE WITH
BUSINESS AND UNFAIR TRADE PRACTICES AND REQUEST FOR
INJUNCTIVE RELIEF
NOW COMES the Plaintiff, BARBARA J. SWAAB, by and through her
Attorneys, THE WEINTRAUB GROUP, P.L.C. and ARNOLD S. WEINTRAUB, and

for her Complaint against Defendant, CALM.COM, INC., states the following:

Page 1 of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelID.4 Page 4of13

NATURE OF THE ACTION

 

1. This action arises under the laws of the United States and, in
particular, 28 U.S.C. §2201, 15 U.S.C. §1114, 15 USC §1117 and 15 U.S.C. §1125(a)
as well as the laws of the State of Michigan.

2. Jurisdiction is proper in this district pursuant to 28 U.S.C. §1338.

3. Venue is proper pursuant to 28 U.S.C. §1391 and 28 U.S.C. §1167(a).

THE PARTIES

4, The Plaintiff, BARBARA J. SWAAB is an Individual residing in the
State of Michigan, County of Oakland, City of Orchard Lake.

5. Plaintiff is owner of the incontestable U.S. Trademark Registration No.
2,553,590, Registered on March 26, 2002 for the standard character mark “Take a
Deep Breath,” which is valid and subsisting and which mark is currently in use in
commerce (Exhibit A).

6. The Defendant, CALM.COM, Inc., is a corporation organized and
existing under the laws of the State of Delaware, having a principal place of
business at 140 274 Street, Floor 3, San Francisco, California 94105.

7. Defendant is a multi million-dollar on-line enterprise that is in the
business of downloadable mobile applications including relaxation and meditation
apps. (Exhibit B).

8. Defendant conducts business in this State by offering its downloadable

apps upgrades for a subscription price to upgrade its “free” apps (Exhibit C).

Page 2 of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelID.5 Page 5of13

FACTUAL BACKGROUND

9. Plaintiff hereby realleges Paragraphs 1 through 8 as if set forth in full
herein.

10. In 2002, Plaintiff, who is a certified yoga instructor, began rendering
relaxation and stress management instruction under the mark “Take a Deep
Breath.”

11. Since 2002, Plaintiff has continuously used her trademark “Take a
Deep Breath” and has advertised and promoted the services recited in the
Registration through various media, including printed flyers, as well as on her

website, www.takeadeepbreathyoga.com. (Exhibit D).

 

12. Plaintiff teaches and has instructed and conducted relaxation and
stress management yoga classes continuously since 2002 under her mark “Take a
Deep Breath.”

13. Beginning in 2016, Defendant began using the identical mark “Take a
Deep Breath” in connection with advertising, promoting and selling “mobile apps” in
the field of “relaxation.”

14. Onor about February 15, 2018, Defendant, having adopted the
identical mark as Plaintiff, without authorization, more than fourteen (14) years
after Plaintiff began using the mark, filed an “Intent to Use” trademark application.
Defendant's ITU application seeks registration of the mark “Take a Deep Breath” in

multiple classes which, in essence, encircle all uses of the mark, except for the

Page 3 of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelID.6 Page 6 of 13

services in [C041 in which the services provided by Plaintiff are classified (Exhibit
E).

15. Defendant, through its counsel, in late 2019, contacted Plaintiffs
counsel, seeking to acquire the Plaintiffs “Take a Deep Breath” trademark on the
basis of an alleged “abandonment.”

16. Plaintiffs counsel advised Defendant’s counsel at that time that the
mark was in use and had not been abandoned.

17. When rebuffed, Defendant instituted a proceeding before the
Trademark Trial and Appeal Board seeking to cancel Plaintiffs trademark
Registration on the basis of abandonment, while knowing full well that the
registered mark was in use and had not been abandoned (Exhibit F).

18. Inits Petition to Cancel, Defendant forthrightly states that it needs
Plaintiffs mark, “Take a Deep Breath” in order to “obtain exclusive control over this
mark and seek registration in IC 041.”

19. The filing of the Petition to Cancel has created an actual case and
controversy pursuant to the provisions of 28 U.S.C. §2201.

COUNT I
PLAINTIFF HAS NOT ABANDONED HER MARK

20. Plaintiff hereby realleges Paragraphs 1 through 19 as if fully set forth
herein.

21. Since at least 2002, Plaintiff, either directly or through her related
company, TADB, Inc., has continuously used the “Take a Deep Breath” mark in

connection with the services identified in the Registration. The mark has been

Page 4of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelD.7 Page 7 of 13

advertised and promoted and there has not been any period of non-use or
abandonment for any three consecutive years and Plaintiff has never had any
intent not to resume use.

22. Plaintiff presently maintains a website under the domain name,

www.takeadeepbreathyoga.com which prominently displays the trademark “Take a

 

Deep Breath” and which advertises the various types of yoga that she instructs
(See Exhibit D).

23. Contrary to the Defendant’s assertions in its Petition to Cancel,
Plaintiff has never abandoned the mark, thereby entitling the Plaintiff to a
declaration that her trademark is still in full force and effect and has not been

abandoned.

COUNT II
TRADEMARK INFRINGEMENT BY DEFENDANT
UNDER 15 USC §1114

24. Plaintiff hereby realleges Paragraphs 1 through 23 as if fully set forth
herein.

25. Beginning in 2016, Defendant began advertising and promoting
relaxation mobile applications and has marketed such under the trademark “Take a
Deep Breath” which mark is identical to Plaintiffs mark.

26. By its own averments before the Trademark Trial and Appeal Board,

Defendant is seeking exclusive control over Plaintiffs mark in order to fully

monopolize the rights in and to this mark in the field of “relaxation” (See Paragraph

Page 5 of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelID.8 Page 8of 13

6 of Exhibit F/Petition to Cancel), and knowingly and willfully adopted and began
using Plaintiffs mark in its business.

27. Defendant's knowingly willful advertising, promotion and selling
“relaxation” mobile apps under a mark identical to Plaintiffs “Take a Deep Breath”
mark has created a likelihood of confusion in the minds of the purchasing public in
violation of 15 USC §1114.

28. Plaintiff has been damaged in an amount as yet to be determined.

29. Plaintiff has no adequate remedy at law and, unless Defendant is
enjoined from continuing its unauthorized usage of Plaintiffs mark, “Take a Deep
Breath” in connection with relaxation products and/or services, it will continue to
cause Plaintiff to suffer substantial irreparable harm.

COUNT IIT
UNFAIR COMPETITION — VIOLATION OF 15 USC §1125(a)(1)

30. Plaintiff hereby realleges Paragraphs 1 through 29 as if fully set forth
herein.

31. At least since 2016, the Defendant has advertised and promoted its
relaxation mobile app under the mark “Take a Deep Breath” and such action
constitutes a false and misleading representation of fact as is likely to cause
confusion in the minds of the purchasing public in violation of 15 USC §1125(a)(1)
by causing the purchasing public to believe that it is the owner of the trademark
“Take a Deep Breath” in connection with its “relaxation” services.

32.  Plaintiffhas been damaged in an amount as yet to be determined.

Page 6of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelID.9 Page 9of13

33. Plaintiff has no adequate remedy at law and, unless Defendant is
enjoined from continuing its unauthorized usage of Plaintiffs mark, “Take a Deep
Breath” in connection with relaxation products and/or services, it will continue to

cause Plaintiff to suffer substantial irreparable harm.
COUNT IV
FALSE DESIGNATION OF ORIGIN - VIOLATION OF 15 USC §1125(a)
34. Plaintiff hereby realleges Paragraphs 1 through 33 as if fully set forth
herein.

35. By advertising and promoting its services and downloadable apps
under the mark “Take a Deep Breath” for promoting its relaxation and stress
management products and services while knowing that Plaintiff owns the Federal
Registration for that mark, Defendant has wrongfully engaged in a false
designation of origin by causing the purchasing public to believe that it is the owner
of said mark and has undertaken this act which is likely to cause confusion in the
minds of the purchasing public.

36. Defendant’s wrongful acts as set forth herein are in violation of 15
USC §1125(a).

37. Plaintiff has been damaged in an amount as yet to be determined.

38. Plaintiff has no adequate remedy at law and, unless Defendant is
enjoined from continuing its unauthorized usage of Plaintiffs mark, “Take a Deep
Breath” in connection with relaxation products and/or services, it will continue to

cause Plaintiff to suffer substantial irreparable harm.

Page 7 of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelD.10 Page 10 of 13

COUNT V
COMMON LAW UNFAIR COMPETITION

39. Plaintiff hereby realleges Paragraphs 1 through 38 as if fully set forth

herein.

40. Using its economic power, Defendant has undertaken willful and
purposeful actions to impose economic hardship on the Plaintiff to subdue her and
force her to submit to Defendant’s desire to acquire her registration and to compel
her to acquiesce to this because of the economic hardship that will be imposed upon
her by seeking to protect her valuable trademark rights.

41. This overt activity by Defendant is in violation of the Unfair
Competition Laws of the State of Michigan.

42. Plaintiff has been damaged in an amount as yet to be determined.

43. Plaintiff has no adequate remedy at law and, unless Defendant is
enjoined from continuing its unauthorized usage of Plaintiffs mark, “Take a Deep
Breath” in connection with relaxation products and/or services, it will continue to
cause Plaintiff to suffer substantial irreparable harm.

COUNT VI
COMMON LAW - UNFAIR COMPETITION
TRADEMARK BULLYING

4A, Plaintiff hereby realleges Paragraphs 1 through 43 as if fully set forth

herein.

Page 8 of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelD.11 Page 11 o0f13

45. Asset forth hereinabove, contrary to the rights of the Plaintiff,
Defendant has wrongfully adopted and used at common law the trademark “Take a
Deep Breath” in connection with its “relaxation” business. Defendant now asserts
and utilizes its economic power and its common law trademark usage in an attempt
to force Plaintiff to turn over her rights in and to her registration and the mark
“Take a Deep Breath” and as set forth in its Petition to Cancel, it needs the
registration to fully monopolize the rights in and to this mark in the field of
“relaxation”

46. Such action constitutes trademark bullying in violation of the common
law of Michigan.

47. Plaintiff has been damaged in an amount as yet to be determined.

48. Plaintiff has no adequate remedy at law and, unless Defendant is
enjoined from continuing its unauthorized usage of Plaintiffs mark, “Take a Deep
Breath” in connection with relaxation products and/or services, it will continue to
cause Plaintiff to suffer substantial irreparable harm.

49. Plaintiff has no adequate remedy at law and, unless Defendant is
enjoined from continuing its usage of Plaintiffs mark, “Take a Deep Breath” in
connection with mobile relaxation applications, it will continue to injure and
damage the reputation of the mark owned by Plaintiff.

COUNT VII

TORTIOUS INTERFERENCE WITH A BUSINESS OPPORTUNITY
UNDER MCL §445.903

 

Page 9 of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelD.12 Page 12 of 13

50. Plaintiff hereby realleges Paragraphs 1 through 48 as if fully set forth
herein.

51. In view of Defendant’s stated attempt to monopolize the mark “Take a
Deep Breath,” if successful, such action precludes Plaintiffs ability to enjoy the
natural expansion of the goods and/or services associated with her mark. Such
action is in direct violation of the laws of the State of Michigan and, in particular,
MCL §445.903(1)(a) and (c).

52. Plaintiff has been damaged in an amount as yet to be determined.

53. Plaintiff has no adequate remedy at law and, unless Defendant is
enjoined from continuing its unauthorized usage of Plaintiffs mark, “Take a Deep
Breath” in connection with relaxation products and/or services, it will continue to

cause Plaintiff to suffer substantial irreparable harm.

REQUESTED RELIEF

 

WHEREFORE, Plaintiff, BARBARA J. SWAAB, requests that this Honorable
Court find and order the following:

A. That Plaintiff has never abandoned her trademark registration for
“Take a Deep Breath,” U.S. Trademark Registration No. 2,553,590 which mark is
valid and subsisting.

B. That Defendant has undertaken a willful and unlawful campaign
seeking to divest Plaintiff of her lawful rights in and to her trademark;

C. That Defendant has tortiously interfered with Plaintiffs business;

D. That Plaintiffs mark is valid and subsisting;

Page 10 of 11
Case 5:20-cv-11199-JEL-MJH ECF No.1 filed 05/14/20 PagelD.13 Page 13 of 13

E. That Defendant has willfully infringed Plaintiffs trademark rights.
F. That Plaintiff is entitled to an award of damages pursuant to 15 USC

§1117.

G. That Defendant’s action is willful and that all damages be trebled and
Plaintiff be awarded her attorney fees and costs in accordance with the statute;

H. That Defendant be ordered to make a full accounting of all revenues
generated since 2016 in connection with the sale of its downloadable relaxation and
stress management apps.

I, Defendant be preliminarily and permanently enjoined from using the
mark “Take a Deep Breath” or any mark confusingly similar thereto for promoting
its relaxation and stress management products and services or any goods related
thereto.

J. That this Honorable Court award such further remedies and relief it

deems just and proper.

Dated: May 14, 2020
/s/Arnold S. Weintraub
Arnold S. Weintraub (P22127)
The Weintraub Group, P.L.C.
24901 Northwestern Hwy, Ste. 311
Southfield, MI 48075

Page 11 of 11
